Citation Nr: 0716721	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.	Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), with secondary dysthymic 
disorder and alcohol dependence, currently evaluated as 30 
percent disabling.  

2.	Whether new and material evidence has been presented to 
reopen the claim for service connection for a skin disorder, 
eczematoid dermatitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO decision.  

A letter dated in May 2002 indicates that the RO could not 
locate the veteran's claim.  VA records indicate, however, 
that the veteran filed a claim for an increased evaluation 
for his service connected PTSD, to reopen his claim for 
service connection for a skin condition and for service 
connection for hearing loss on March 20, 2001.  For the 
purposes of this appeal, the Board acknowledges the date of 
the veteran's claim is March 20, 2001.  

The veteran's claim for hearing loss was addressed by the RO 
in a March 2005 decision.  To date, the veteran has not filed 
a notice of disagreement in response to the RO's March 2005 
decision.  As such, that issue is not included in this 
appeal.  

In June 2006, the veteran testified at a hearing at the RO 
and in January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcripts of these hearings are associated with the claims 
file and have been reviewed.  

At the January 2007 hearing, the undersigned Veterans Law 
Judge held the record open for 30 days for the veteran to 
submit additional evidence.  The veteran submitted lay 
statements in support of his claim in January 2007.  The 
veteran orally provided a waiver of the RO's right to initial 
consideration of the new evidence.  See 38 C.F.R. §§ 
19.9(b)(3), 20.1304(c) (2006).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issues on appeal.

The issue of service connection for a skin disorder, 
eczematoid dermatitis, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's PTSD is manifested by symptoms that are 
productive of social impairment although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal.  

3.	The veteran received notice of a September 2003 rating 
decision denying his claim for service connection for a skin 
disability, eczematoid dermatitis because the evidence was 
not sufficient to establish the existence of a chronic skin 
condition or that such a condition was incurred during 
service.  The veteran also received his right to appeal, 
however, did not appeal the September 2003 RO decision.  

4.	Evidence received subsequent to the September 2003 RO 
decision is evidence not previously submitted to agency 
decisionmakers and bears directly and substantially upon the 
etiology of the veteran's skin disability.  


CONCLUSION OF LAW

1.	The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2006).

2.	The September 2003 RO decision is final.  38 U.S.C. 4005 
(c) (1988); § 38 C.F.R. § 3.104, 19.129, 19.192 (1985).  

3.	New and material evidence has been submitted and the claim 
of entitlement to service connection for a skin disability, 
eczematoid dermatitis is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
June 2003, prior to the initial decision on the claim in 
September 2003, and again provided notice in January 2006 and 
March 2006.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant in the June 2003, January 2006 and March 2006 VCAA 
notices.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notices advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

In reviewing an application to reopen a claim of service 
connection, as is this case regarding the veteran's skin 
disability claim, the VA must notify a veteran of the 
evidence and information that is necessary to both reopen his 
claim and to establish his entitlement to the underlying 
claim for the benefit sought."  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  The correspondence sent to the veteran in 
January 2005 includes information regarding what is 
considered new and material evidence.  

Additionally, in a service-connection claim, as is the 
veteran's claim regarding a skin disability, VA is also 
required to include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the March 2006 letter, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  While the timing of this notice was 
after the initial adjudication, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

The RO also provided the claimant with a copy of the 
September 2003 rating decision, the March 2005 statement of 
the case, and the August 2006 supplemental statement of the 
case, which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, the RO held a hearing before a 
Decision Review Officer (DRO) in June 2006 and before the 
Board in January 2007.  The RO also scheduled a VA 
examination which was conducted in August 2006 regarding the 
veteran's PTSD claim.  The claimant has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

The veteran asserts that he is entitled to an initial 
evaluation in excess of 30 percent for his service-connected 
PTSD because of his occupational and social impairment.  He 
also asserts that his skin disability originated in service 
while he was on a ship during combat in Vietnam, but it was 
not documented in the service medical records.  

PTSD

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2006).

The veteran's service-connected PTSD is currently assigned a 
30 percent rating as of March 20, 2001 under 38 C.F.R. 
§ 4.130, DC 9411.  

A 30 percent rating is prescribed when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Although the extent of social impairment will be considered, 
an evaluation may not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown,  
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994) at 32.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

In July 1997 the Veteran had a VA psychiatric evaluation.  
The veteran reported chronic nightmares for the past 30 years 
since he left Vietnam.  The veteran had trouble with loud 
noises, crowds and claustrophobic situations.  The veteran 
was alert and oriented and his affect appeared mildly 
anxious.  He denied depressive episodes and suicidal 
ideations, but appeared hypervigilant.  His concentration and 
recent and remote memory appeared intact and his impulse 
control may have been intact.  The veteran did not have 
psychotic symptoms.  The veteran was diagnosed with PTSD, 
chronic and assigned a GAF of 70-75.  

An April 2001 VA psychiatric evaluation indicated that the 
veteran had occasional intrusive thoughts of disturbing 
memories of Vietnam and did not have nightmares about those 
experiences.  The veteran avoided activities and situations 
that reminded him of the war and had loss of interest in 
activities that he used to enjoy, problems with sleeping, 
hypervigilance and startle response.  The veteran's mood was 
happy and easy going, but he did have trouble sleeping due to 
arthritic pain.  The veteran's energy, concentration and 
appetite were fine and he did not have any suicidal or 
homicidal ideation or auditory or visual hallucinations.  

The veteran arrived for his evaluation on time and was 
wearing appropriate clothing, but was poorly groomed.  The 
veteran was pleasant and cooperative, his speech was regular 
in rate and rhythm, his eye contact was good and he did not 
display any psychomotor agitation retardation.  His thought 
process was linear and his affect was perplexed. He was 
euthymic and seemed a little sad.  The veteran was grossly 
intact and his insight and judgment were fair to poor.  The 
veteran did not feel that his symptoms were significantly 
impacting his daily activities or functioning .  The veteran 
was diagnosed with PTSD and assigned a GAF of 65-70.  

The RO requested a VA Compensation and Pension Examination in 
July 2003.  The examiner noted that the veteran arrived 
punctually and independently for his appointment.  He was 
dressed in casual clothing, wore an untrimmed beard and was 
somewhat disheveled in appearance.  The veteran was 
cooperative but his affect was irritable and his mood 
appeared dysthymic.  His cognitive functioning appeared 
grossly intact and he was alert, oriented and appeared in 
good reality.  There were no signs of psychosis and he denied 
suicidal and homicidal ideation.  The veteran suffered from 
emotional and physiological reactivity when he discussed 
Vietnam combat experiences and his manner was somewhat 
hypervigilant.  He scanned the room when not making eye 
contact with the examiner.  

The veteran revealed that he had been living alone in a 
recreation vehicle for 15 years which is parked on his son's 
property approximately 5 miles "past civilization."  The 
veteran lived alone because he was uncomfortable in the 
presence of others.  He generally spent time alone, but 
volunteered two times a month to play music at a senior 
center.  The veteran also occasionally helped a friend with a 
construction project and worked as a mason, but not for a 
year and a half prior to the examination because he was 
suffering from skin rashes.  The veteran bathed, dressed, 
groomed, drove and handled his own money independently.  

The veteran preferred to be alone and generally avoided 
contact with others.  The veteran was married twice.  The 
veteran reported that he slept poorly since Vietnam, which 
had improved with medication.  He suffered occasional 
nightmares and frequent intrusive daytime recollections 
regarding Vietnam which were triggered by loud noises, 
Asians, landscapes and smells.  The veteran described 
emotional reactions to the triggers and demonstrated 
irritability when in public, so he avoided crowds and 
conversations which remind him of Vietnam.  The veteran was 
diagnosed with PTSD mild with occupational and social 
difficulties and assigned a GAF of 61.  

The RO based the September 2003 decision granting service 
connection and assigning a 30 percent rating to the veteran's 
PTSD on the July 2003 VA Examination.  The RO concluded that 
the veteran was on medication, had occasional nightmares, has 
a dysthymic mood and his anger was under control.  The 
veteran had intrusive thoughts and was hypervigilant.  The 
veteran preferred to be alone and generally avoided contact 
with others.  The veteran had no suicidal or homicidal 
ideations and was diagnosed with PTSD mild.  

In February 2005, the veteran underwent another VA 
Compensation and Pension Examination for PTSD.  During the 
examination, the veteran appeared cooperative, casually 
dressed, adequately groomed and oriented.  His speech was 
clear, coherent and goal directed.  There was no evidence of 
hallucinations, delusions or of significant cognitive 
impairment.  The veteran experienced episodic flashbacks of 
combat experiences and homicidal ideation without a specific 
plan.  The veteran reported moderate daily symptoms of PTSD.  
The veteran reported mild occupational impairment over the 
years because he managed to control his temper during his 
forty-plus years as a cement mason.  The veteran stated that 
his physical disabilities prevented him from working.  The 
veteran had moderate social impairment and he chose to 
socially isolate himself.  The veteran was able to complete 
basic activities of daily living.  The examiner found that 
the veteran had weekly intrusive recollections of Vietnam 
experiences, nightmares of Vietnam experiences as least twice 
a week, anger control problems at least twice a month, a need 
to avoid reminders of Vietnam, hypervigilance, exaggerated 
startle response, concentration problems, and difficulty 
being affectionate toward others.  The examiner found the 
veteran's symptoms to be in the moderate range and assigned a 
GAF of 60.  

In a hearing in front of a DRO in June 2006 the veteran 
testified that he lived on a 40-acre parcel of land owned by 
his son which was approximately 10 miles up in the hills away 
from any town and has lived there for the past 10-15 years.  
The veteran testified that he played music at a senior center 
twice a week but has limited social interaction with others.  
The veteran also testified that he had flashbacks from his 
experience in Vietnam and he preferred not to be in public.  
The veteran asserted that he had a problem with anger which 
has led to his social isolation.  The veteran retired from 
working as a mason.  

The veteran underwent the most recent VA Compensation and 
Pension Examination for PTSD in August 2006.  The examiner 
found that the veteran was cooperative and appropriately 
dressed, adequately groomed and oriented, but not to the 
purpose of the evaluation.  The veteran's speech was clear, 
coherent, and goal directed.  There was no evidence of 
hallucinations, delusions, or of significant cognitive 
impairment.  The veteran denied having suicidal, homicidal or 
psychotic ideation.  He admitted to experiencing episodic 
flashbacks of combat experiences.  The veteran reported 
overall mild symptoms of PTSD and depression.  The veteran 
reported mild social impairment.  The examiner found no 
occupational impairment due to his PTSD symptoms.  The 
veteran was diagnosed with PTSD, chronic, mild and assigned a 
GAF of 61 and a highest GAF in the past year of 65.  

In January 2007 the veteran testified in front of the Board.  
The veteran testified that he participated in PTSD counseling 
at the VA medical center.  The veteran stated that he lived 
in a workshop without a phone.  He volunteered to play music 
twice a week at a senior center, and participated in group 
therapy sessions, but had limited social interaction.  The 
veteran had two marriages and a long term relationship with a 
girlfriend which failed.  He currently had a girlfriend, but 
she did not stay at his house with him.  The veteran 
controlled his depression and nightmares with medication.  
The veteran's representative asserted that the veteran found 
a niche for himself and the veteran's method of coping with 
his PTSD, emanated by short intermittent social interaction, 
deserves a higher rating.  

Based on a review of the evidence of record, the Board finds 
that the veteran's PTSD is not productive of symptomatology 
consistent with the criteria associated with a 50 percent or 
higher rating under DC 9411 and the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130 (2006).  The medical 
evidence discussed above shows that the veteran's 
symptomatology of PTSD has remained constant since March 
2001.  His speech is not characterized by a circumstantial, 
circumlocutory, or stereotyped pattern.  The VA examination 
revealed that the veteran's speech was clear and coherent, 
although there were times when he avoided eye contact when 
recalling episodes in Vietnam.  The veteran complained of 
some degree of anxiety but the Board notes that anxiety is a 
symptom contemplated in the currently assigned 30 percent 
disability rating.  The veteran's mood was depressed and he 
did have sleep impairment, but there is no evidence of memory 
loss or panic attacks.  The VA examinations revealed that the 
veteran's concentration and recent and remote memory appeared 
intact.

Additionally, The Board notes that the veteran had 
consistently indicated that his occupational impairment was 
due to his physical disabilities.  The veteran does have 
social impairment, as he prefers to live alone, isolates 
himself, avoids crowds and limits his social interaction.  
The Board finds, however, that the veteran can perform his 
daily activities and generally functions satisfactorily with 
routine behavior and self-care.  

Although the symptomatology of PTSD does affect the veteran's 
social relationships, there is no evidence of record to 
suggest that the veteran has panic attacks more than once a 
week; circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- or long-term memory, impaired judgment; or impaired 
abstract thinking.  

As for the veteran's ability to establish and maintain 
effective social relationships, the veteran has two failed 
marriages and a failed long term relationship with a 
girlfriend.  In addition, the veteran has indicated that he 
has approximately 6 close friends and a girlfriend, which 
suggests that he does have some ability to meaningful create 
and maintain interpersonal relationships.  

The veteran also has had GAF scores ranging between 60-75 
since 1997 which suggests mild to moderate symptoms of PTSD 
or some or moderate difficulty in social and occupations 
relationships.  

The Board finds that the veteran's PTSD is not productive of 
symptomatology consistent with the next higher rating of 50 
percent under DC 9411.  The Board finds that the veteran's 
symptomatology is most accurately reflected in a 30 percent 
rating and his symptomatology has been consistent since March 
2001, the date of his claim.  Accordingly, a staged rating is 
not in order and a 30 percent rating is appropriate for the 
entire period of the veteran's appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Skin Disability, Eczematoid Dermatitis

The veteran contends that he incurred dermatitis in service 
as a result of Agent Orange exposure during combat in 
Vietnam.  The veteran asserts that his skin disability is not 
the condition that he incurred in basic training as depicted 
in the service medical records, but is a rash he incurred 
toward the end of his service in Vietnam for which there is 
no documentation.

New and Material Evidence

Evidence must be new and material to reopen a previously 
disallowed claim.  38 U.S.C.A. § 5108 (2006).  The veteran 
originally filed a claim for a skin condition in December 
1967.  The RO denied the veteran's claim in March 1968 
because there was no evidence that the disability was 
incurred in or aggravated in service.  A notice of the 
decision was sent to the veteran, the veteran did not appeal 
and this decision became final.  38 U.S.C. § 4005(c) (1964); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).  The veteran filed 
a claim to reopen his claim in May 1985 and the RO confirmed 
denial of the veteran's claim in July 1985 because the 
evidence was not sufficient to establish the existence of a 
chronic skin condition or that such a condition was incurred 
during service.  The veteran received notice of this decision 
in August 1985.  The veteran did not appeal this decision and 
it became final.  38 U.S.C. 4005(c) (1988); § 38 C.F.R. 
§ 3.104, 19.129, 19.192 (1985).  The Board will review the 
evidence submitted since the July 1985 RO decision.  

For claims filed prior to August 29, 2001, as is this case, 
new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  New evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998)

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The RO reviewed the VA outpatient treatment records dated in 
1978 through 1985 and the service medical records in the July 
1985 RO decision denying the veteran's claim for service 
connection for a skin disability.  

The veteran did not report a skin disability in the March 
1964 entrance examination.  The clinical evaluation for 
enlistment purposes evaluates the veteran's skin, lymphatics 
as normal.  A service medical record dated in April 1964 
indicates that the veteran was treated for a rash in his 
groin and on his outer thighs.  The March 1967 separation 
examination also indicates that the veteran's skin, 
lymphatics were normal.  

In February 1968, the veteran underwent a VA Determatological 
Examination.  The veteran was diagnosed with dermatitis, 
eczematoid, seborrheic type, external ear edges, minimal, 
residuals and seborrheic dermatitis, residuals of, anterior 
face.  

VA outpatient treatment records dated in January and February 
1979 and in November 1984 indicate that the veteran received 
treatment for chronic dermatitis of unknown etiology.  

Since the July 1985 RO decision, VA outpatient treatment 
records and progress notes dated from February 1998 to July 
2006 have been submitted.  Theses records indicate that the 
veteran received treatment for a rash that the veteran 
alleged was related to Agent Orange exposure in Vietnam.  
Theses records do not pertain to the etiology of the 
veteran's skin disability or indicate that that there was an 
in-service occurrence that caused the veteran's skin 
disability.  

The veteran testified in a January 2007 hearing in front of 
the undersigned Veterans Law Judge and testified that he 
developed a rash, which has continued to the present day, 
while he was on a ship during combat in Vietnam.  The veteran 
distinguished that it was not the rash mentioned in the 
service medical records shortly after he entered service, 
rather it developed shortly before he was discharged from 
service.  The veteran indicated that he received a topical 
cream from a corpsman that did not make a service medical 
entry in the record.  

The veteran also submitted a statement from his former spouse 
dated in January 2007 which indicates that when the veteran 
was discharged from service he exhibited severe and constant 
skin rashes over most of his body.  

For the purpose of establishing whether new and material 
evidence has been received, The Board presumes the 
credibility of the veteran's testimony and of the lay 
statement from his former spouse.  The veteran's testimony at 
the January 2007 hearing and the January 2007 statement from 
his former spouse is considered new and material evidence 
because it has not been previously submitted to the RO and it 
directly pertains to the issue of the etiology of the 
veteran's skin disability.  The evidence is not cumulative or 
redundant because the RO only examined the service medical 
records for the etiology of the veteran's skin disability and 
did not consider if the veteran's disability was not 
contained in the service medical records and was consistent 
with the circumstances, condition or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (2006).  

The veteran's contention that he incurred his skin disability 
in service, but it was not documented in his service medical 
records, in conjunction with the February 1968 VA 
Dermatological Examination, within in a year after separation 
from service, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection.  38 C.F.R. § 3.156(a) (2001).  

The veteran's assertion is sufficient to reopen his claim for 
service connection for dermatitis because it creates an 
explanation of the circumstances surrounding the etiology of 
the veteran's skin disability.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for dermatitis eczematoid is reopened and the 
Board will proceed to evaluate the merits of the claim on the 
basis of all evidence of record.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received 
preliminarily to addressing merits).

ORDER

Entitlement to an initial rating higher than 30 percent 
disabling for service-connected PTSD, with secondary 
dysthymic disorder and alcohol dependence, for the appeal 
period is denied.

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a skin disability, 
eczematoid dermatitis, is reopened.


REMAND

The veteran contends that he incurred a skin disability, 
eczematoid dermatitis, in service when he was exposed to 
Agent Orange while serving in combat in Vietnam.  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

In regard to the veteran's claim of entitlement to service 
connection for a skin rash as the result of exposure to 
herbicides, the provisions of 38 U.S.C.A. § 1154(b) are 
applicable to the veteran's claim because he is a combat 
veteran.  The law provides that in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service notwithstanding the fact that there is no 
official record of such occurrence or aggravation in service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005); Collette v. Brown, 82 F.3d 389 (1996).  

The evidence of record contains statements and sworn 
testimony from the veteran that he first developed a skin 
rash after he was exposed to Agent Orange while in combat in 
Vietnam.  The evidence also contains statement from the 
veteran's former spouse that she observed a rash on the 
veteran shortly after service.  The Board notes that a 
layperson is capable of describing visible symptoms. See 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) ("a layperson 
may testify as to physical manifestations of a disease . . 
."). 

The medical evidence of record shows that the veteran has 
been diagnosed with dermatitis shortly after service.  
Specifically, in the February 1968 VA Determatological 
Examination, the veteran was diagnosed with dermatitis, 
eczematoid, seborrheic type, external ear edges, minimal, 
residuals and seborrheic dermatitis, residuals of, anterior 
face.  The medical evidence of record also indicates that the 
veteran received treatment for dermatitis for several years 
after service and the last VA examination regarding the 
veteran's skin disability was performed in February 1968.  

Therefore, the Board finds that the veteran should be 
afforded a VA examination for purposes of identifying what 
skin disorder the veteran currently suffers from, and a nexus 
opinion should be obtained on whether any currently diagnosed 
skin disorder is related to the skin rash the veteran 
reportedly suffered from during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a medical 
examination by a dermatologist to ascertain the 
identity and etiology of any skin disorder that 
may be present.  All indicated evaluations, 
studies, and tests deemed necessary by the 
dermatologist should be accomplished.  The 
dermatologist is requested to review all 
pertinent records associated with the claims file 
and offer an opinion as to whether any skin 
disorder found on examination is clearly and 
convincingly not attributable to the veteran's 
military service.  (The dermatologist should 
accept as fact the veteran's description of skin 
abnormalities sustained during his service in the 
Republic of Vietnam.)  Please send the claims 
folder to the dermatologist for review in 
conjunction with the examination.  

2.  Thereafter, if any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the case, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


